Citation Nr: 0527265	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-21 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, including 
as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
discoid lupus, alopecia, hypertension and a respiratory 
disorder.  

The Board of Veterans' Appeals (Board) denied service 
connection for discoid lupus, alopecia, and a respiratory 
disorder in an October 2004 rating decision.  The claim for 
service connection for hypertension was remanded for further 
development.  The development ordered in the remand has been 
completed.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  At service separation an elevated blood pressure reading 
of 150/80 was recorded.  There is no diagnosis of 
hypertension in service or during the initial post service 
year.  

2.  The veteran testified hypertension was first diagnosed 
around twenty years ago.  

3.  There is no competent evidence in the claims folder which 
provides a link between service and the veteran's currently 
diagnosed hypertension.  


CONCLUSION OF LAW

Hypertension was not incurred in active military service and 
the service incurrence of hypertension may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claims for service connection in August 
2002.  The RO sent the veteran a letter in August 2002 which 
notified him of the evidence necessary to support his claims.  
The letter explained to the veteran how VA could assist in 
obtaining evidence.  The veteran was told to inform VA of any 
evidence which could support his claim.  The letter indicated 
the veteran's records from the VA Medical Center in 
Birmingham and from Dr. J had been requested.  The veteran 
was apprised of the status of his claim in the March 2004 
letter from the RO.  

The claims folder includes copies of the veteran's service 
medical records.  The RO received records from the VA Medical 
Center in Birmingham which included a current diagnosis of 
hypertension in March 2002.  The RO received copies of the 
veteran's records from Dr. J., located at PriCare dated from 
2000 to 2004.  The veteran appeared and testified before the 
undersigned in May 2004.  The veteran was afforded a VA 
examination in January 2005 and the VA examiner rendered an 
opinion as to the etiology of the veteran's hypertension.  
The veteran has been furnished all the intended benefits of 
VCAA.  See generally Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including leukemia, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2004).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), and Note 2 (2004).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shell be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2004).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii) (2004).

Factual Background and Analysis.  The veterans' claims folder 
was rebuilt.  It does not contain the veteran's Form DD 214.  
A computer generated form indicates the veteran served from 
September 1965 to September 1967.  There is no additional 
information about the nature or location of the veteran's 
service.  

On service entrance examination in September 1965 the 
veteran's blood pressure was recorded as being 138/80.  On 
his Report of Medical History the veteran denied any history 
of high blood pressure.  On service separation examination in 
September 1967 an elevated blood pressure reading of 150/80 
was recorded.  Service medical records do not include a 
diagnosis of hypertension.  

The veteran at his hearing before the undersigned in May 2004 
stated hypertension was first diagnosed in the 1980's.  (T-
5).  When he was inducted he was told his blood pressure was 
slightly elevated.  He does not remember anyone mentioning 
hypertension to him in service.  He did not remember anyone 
mentioning hypertension to him during the first year he was 
separated from the service.  He was first told he needed 
medication about twenty years ago by his family physician, 
Dr. J.  (T-6).  When asked he was unable to relate his 
hypertension to service.  His doctor had not told him what 
may have caused his hypertension, other than heredity.  (T-
7).  

The claims folder includes current diagnoses of hypertension 
dating from 2000 in both VA and PriCare medical records.  

In order to assist the veteran in developing his claim a VA 
examination was conducted in January 2005.  The VA examiner 
diagnosed hypertension and wrote the following opinion:

It is not at least as likely as not that 
the veteran's hypertension is 
etiologically related to his military 
service.  The veteran had a marginal 
increase in his blood pressure as noted 
above, while in military service.  
However, there was no formal diagnosis of 
hypertension.  There is a gap of 
approximately 30 years (related to 
private medical records), on review of 
his claims folder.  The veteran 
subjectively reports that hypertension 
was diagnosed in 1980, approximately 13 
years after his discharge from the 
service.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

There are three possible theories of entitlement in this 
instance.  That the veteran had hypertension in service, that 
hypertension was diagnosed to a degree of 10 percent during 
the initial post service year, or that the veteran's 
hypertension is related to exposure to Agent Orange in 
service.  

The service medical records do not include diagnosis of 
hypertension in service, merely one isolated elevated reading 
at service separation.  The veteran testified hypertension 
was first diagnosed in the 1980's.  That is some 13 years 
after the veteran's separation from the service.  There is no 
basis in the record for a finding that hypertension was 
either incurred in service or that it was diagnosed to a 
degree of 10 percent during the initial post service year.  
The VA physician clearly stated it was not likely the current 
hypertension was etiologically related to service.  In the 
absence of competent medical evidence of a link between the 
elevated blood pressure reading at separation and the current 
diagnosis of hypertension, service connection is not 
warranted.  

The veteran originally asserted on his application that his 
hypertension was related to exposure to Agent Orange in 
service.  Hypertension is not one of the diseases for which 
presumptive service connection based on exposure to Agent 
Orange is provided by statute and regulation.  38 C.F.R. § 
3.309(e)(2004).  

The appellant is not limited to demonstrating service 
connection is warranted due to exposure to Agent Orange on a 
presumptive basis.  He may submit competent medical evidence 
indicating his hypertension is related to service or to his 
exposure to Agent Orange in service.  See Combee v. Brown, 34 
F. 3d 1039 (Fed. Cir. 1994).  The statements of the veteran 
are not competent evidence.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  

The RO specifically explained to the veteran in the August 
2004 letter that he could submit a medical opinion regarding 
the relationship between the current disability and an event 
in service.  There is no competent medical evidence in the 
claims folder that demonstrates the veteran's hypertension 
was caused by exposure to Agent Orange.  At his hearing the 
veteran specifically stated he had not been told by his 
physician that his hypertension was related to service, only 
that it might be hereditary.  

In the absence of competent medical evidence linking the 
currently diagnosed hypertension to service, service 
connection for hypertension is not warranted.  


ORDER

Service connection for hypertension, including as due to 
exposure to Agent Orange, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


